Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 63 and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2022.
Applicant’s election without traverse of Invention I, Species 2 of figures 11 - 13 and directed to claims 48 - 62 and 65 - 67 in the reply filed on November 28, 2022 is acknowledged. Applicant has further noted that figures 6A - 6C and 10 are also applicable to the elected species. However, the cycloidal gear (470; figure 12) of the elected species is configured to be removed and/or replaced to achieve a particular drive ratio (paragraph [0052]) while the cycloidal gear (170; figures 6A - 6C) of the non-elected species is not disclosed as being removable. Further, Figure 10 illustrates the non-elected reel device 100 instead of the elected reel device 400. Therefore, figure 6A - 6C and 10 are still considered applicable to the non-elected species 1 (of figures 1 - 10). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation "the shift member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48, 51 - 54, 56, 58 - 62 and 65 - 67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trudel et al., US 2015/0076272.
Regarding Claim 48, Trudel et al. disclose a reel device [for tightening a cord], comprising: a drive assembly (having a drive component 1110); and a shift assembly (having elements 1160 and 1170) selectively coupled to the drive assembly; wherein the shift assembly (1160, 1170) automatically transitions from a non-shifted configuration (before engagement or rotation of the knob component 1102) to a shifted configuration (rotated) when a threshold torque force applied to the shift assembly (1160, 1170) is exceeded (as the gears engage each other to rotate a spool 1140 to take up the cord for tightening).
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the reel device, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the lace tension (reel) device disclosed by Trudel et al. (US 2015/0076272), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 51, Trudel et al. disclose the reel device of claim 48, wherein the drive assembly comprises: an upper member 1102, [wherein the upper member is rotatable in a first direction by a user]; a drive axle 1114 coupled to the upper member; a lower member 1120 coupled to the upper member; a pin gear 1142 coupled to the lower member; a cycloidal gear 1130 coupled to the pin gear; an outer gear 1152 coupled to the cycloidal gear; and a spool 1140, wherein rotation of the upper member (1102) in the first direction results in rotation of the spool (1140) in the first direction.
Regarding Claim 52, Trudel et al. disclose the reel device of claim 51, wherein the shift assembly comprises: a base 1170 removably coupled to the upper member; and a shift member 1160 rotatably coupled to the base (1170) and configured to engage with the lower member (1120) when the shift assembly is in the shifted configuration.
Regarding Claim 53, Trudel et al. disclose the reel device of claim 52, wherein the lower member (1120) is non-rotatable relative to the upper member (1102) when the shift assembly is in the shifted configuration (shifting of the upper member 1102 drives the shift assembly but does not rotate the lower member 1120).
Regarding Claim 54, Trudel et al. disclose the reel device of claim 52, wherein the shift assembly further comprises a torque control member 1150 configured to restrain the shift member from transitioning from the non-shifted configuration to the shifted configuration until the threshold torque force is exceeded.
Regarding Claim 56, Trudel et al. disclose the reel device of claim 51 wherein the outer gear (1152) comprises: a plurality of inner recesses disposed between a plurality of inner lobes (see figure 11A), wherein the plurality of inner recesses receive a plurality of lobes 1133 of the cycloidal gear (1130), and wherein the outer gear is rotatable by the cycloidal gear (1130) around the longitudinal axis of the drive axle (see figure 11C), and wherein a number of recesses of the outer gear (1152) is greater than a number of lobes of the cycloidal gear (1130) by at least one (see figures 11A and 11C).
Regarding Claim 58, Trudel et al. disclose the reel device of claim 48, [wherein the reel device (1100) is coupled to an adjustable member 102].
Regarding Claim 59, Trudel et al. disclose the reel device of claim 58, [wherein the adjustable member (102) is any one of a prosthetic device, an orthotic device, a shoe (102), a boot, and an apparel member].
Regarding Claim 60, Trudel et al. disclose the reel device of claim 48, wherein the drive assembly is rotatable in a first direction (clockwise) [to tighten the cord] and is prevented from rotating in a second direction (counter-clockwise) when the reel device (1100) is in non-shifted and shifted configurations [absent reverse rotation by a user].
Regarding Claim 61, Trudel et al. disclose the reel device of claim 51, wherein the upper member (1102) can be rotated in a clockwise (to tighten) or counterclockwise direction [to uptake the cord].
Regarding Claim 62, Trudel et al. disclose the reel device of claim 48, wherein the shift assembly (1160, 1170) automatically de-shifts when a torque force applied to the shift member (via grip members 1124) is less than the threshold torque force.
Regarding Claim 65, Trudel et al. disclose a reel device [for tightening a tensioning member], comprising: a drive assembly comprising an upper cap 1102, a drive axle 1110, and a gear assembly; and a base assembly comprising a spool 1140, wherein the gear assembly comprises a cycloidal gear 1130 and is configured such that rotation of the upper cap (1102) and drive axle (1110) of the drive assembly in a first direction causes the spool (1140) to rotate in the first direction (see paragraphs [0108] - [0110]).
Regarding Claim 66, Trudel et al. disclose the reel device of claim 65, wherein the base assembly comprises a shift assembly (having elements 1160 and 1170).
Regarding Claim 67, Trudel et al. disclose the reel device of claim 65, wherein the upper cap (1102) can be rotated in a clockwise (to tighten) or counterclockwise direction [to uptake the tensioning member].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 50 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Trudel et al., US 2015/0076272.
Regarding Claim 49, Trudel et al. disclose the reel device of claim 18, wherein the shift assembly transitions from the non-shifted configuration to the shifted configuration (via the cycloidal gear 1130), the drive assembly shifts from a first drive ratio (1:1) to a first shifted drive ratio of 4:1 (although other gear ratios may be achieved as desired). Trudel et al. do not explicitly disclose the first shifted drive ratio ranging from 2:1 to 150:1. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to consider the claimed range (2:1 to 150:1), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding Claim 50, Trudel et al. expressly teach the reel device of claim 49, wherein the drive assembly is modular (see figures11A and 11B) such that one or more components of the drive assembly (such as the number of lobes of the gear 1152 or the lobes of the cycloidal gear 1130) is replaceable to achieve a second shifted drive ratio different from the first shifted drive ratio (when the gear ratios are achieved via modification of the cycloidal gear and/or the "outer gear" 1152 of the drive assembly).
Regarding Claim 57, Trudel et al. disclose the reel device of claim 51, wherein the reel device has height and the cycloidal gear has a height. Trudel et al. do not explicitly disclose a ratio of the height of the reel device to the cycloid gear ranges from 5:1 to 20:1. However, it would have been obvious to one of ordinary skill in the art to modify the reel device to have a height ratio as claimed since the general concept of providing the height of the reel device and the height of the cycloid gear has been set forth in the prior art and a modification of such values is within the level of ordinary skill in the art. 



Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/            Primary Examiner, Art Unit 3677